Title: Editorial Note: Jefferson’s Contemplated Mission to Europe
From: 
To: 


          Jefferson’s Contemplated Mission to EuropeEditorial Note
          The documents here grouped together have no special unity beyond the fact that all of them relate to Jefferson’s mission to France in 1783—a mission never carried out because provisional articles of peace between the United States and Great Britain had been signed at Paris on 30 Nov. 1782. They can, however, be advantageously presented as a group in order to show Jefferson’s activities during this interesting period when his correspondence was necessarily scanty.
          Jefferson’s Autobiography (MS in DLC) provides the following very useful summary of events:
          “On the 15th. of June 1781. I had been appointed with Mr. Adams, Dr. Franklin, Mr. Jay, and Mr. Laurens a minister plenipotentiary for negociating peace, then expected to be effectd thro’ the mediation of the Empress of Russia. The same reasons [i.e., family responsibilities] obliged me still to decline; and the negociation was in fact never entered on. But, in the autumn of the next year 1782 Congress recieving assurances that a general peace would be concluded in the winter and spring, they renewed my appointment on the 13th. of Nov. of that year. I had two months before that lost the cherished companion of my life, in whose affections, unabated on both sides, I had lived the last ten years in unchequered happiness. With the public interests, the state of my mind concurred in recommending the change of scene proposed;  and I accepted the appointment, and left Monticello on the 19th. of Dec. 1782. for Philadelphia, where I arrived on the 27th. The Minister of France, Luzerne, offered me a passage in the Romulus frigate, which I accepted. But she was then lying a few miles below Baltimore blocked up in the ice. I remained therefore a month in Philadelphia looking over the papers in the office of State in order to possess myself of the general state of our foreign relations, and then went to Baltimore to await the liberation of the frigate from the ice. After waiting there nearly a month, we recieved information that a Provisional treaty of peace had been signed by our Commissioners on the 3d. of Sep. [error for 30 Nov.; the Definitive Treaty was signed 3 Sep. 1783] 1782. to become absolute on the conclusion of peace between France and Great Britain. Considering my proceeding to Europe as now of no utility to the public, I returned to Philadelphia immediately to take the orders of Congress, and was excused by them from further proceeding. I therefore returned home, where I arrived on the 15th. of May 1783.”
          On 30 Dec. 1782, three days after Jefferson reached Philadelphia, “His Excellency the President having informed Congress that the honorable T. Jefferson was arrived in town: Ordered, That Mr. Jefferson have access to the several offices of Congress, in order that he may gain a knowledge of the affairs of the United States, and prepare himself for the execution of the trust reposed in him” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xiii, 833). The several parts of Document ii below result from this order and reveal Jefferson characteristically engaged in studies for his important assignment.
          Document i is the single additional instruction to the joint commissioners that Jefferson was to carry to his colleagues. It is doubtless to this instruction relative to a commercial clause that Jefferson refers in his letters to Franklin and Jay of 3 Jan. 1783 “I am told,” he wrote the latter, “that a new article of instruction is making out by Congress, but that it is not of a nature to produce difficulty.” (For TJ’s own statement of “the principal matters confided” to him as commissioner, see postscript in his letter to Madison, 14 Feb. 1783.) Jefferson was of course to bear numerous other papers and letters. Some of these are mentioned in his correspondence with the office of the Secretary for Foreign Affairs printed below; others are recorded only in Robert R. Livingston’s “Despatch Book” (DLC: PCC, No. 126), under their several dates, as follows:
          (1) 12 Jan. 1783. “Furnished Mr. Jefferson with a copy of a Letter from the Minister of France to Congress, enclosing a communication made by Don Juan de Marillis dated 25th. Novr 1779.” See Miralles to La Luzerne, Philadelphia, 25 Nov. 1779, offering Spanish cooperation with American offensives against British posts in Florida and “northeast of Louisiana?’; also La Luzerne to Congress, Philadelphia, 23 Nov. 1779, transmitting Miralles’ letter and warmly seconding its proposals. Both letters are printed in Wharton, Dipl. Corr. Amer. Rev. III, 414–16. They may have been furnished to Jefferson for study rather than for transmission to France.
          (2) 18 Jan. 1783. “Delivered the Honourable Mr. Jefferson the following Letters and inclosures for Europe.” Seven letters to Franklin, with sundry enclosures, are listed.
          
          (3) 22 Jan. 1783. “Sent by Mr. Jefferson 3plicate of the Letter to Messieurs Wilhelm and Jan Willink and Co.—with 3plicate Copies of the Contracts.” These relate to a Dutch loan but have not been identified.
          Jefferson’s Commission (Document iii) speaks for itself.
          The Report of the first plan for a congressional library (Document iv) is a Jefferson document merely because James Madison, who drafted it, relied heavily on a book list prepared by his friend and fellow lodger at this time in the home of Samuel House in Philadelphia. Madison’s plan was not then carried out, but it is highly appropriate that Jefferson, who was later to have so distinguished a part in developing the Library of Congress, should have had a share in the earliest effort to establish a collection of books for the use of Congress.
        